Citation Nr: 0409422	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  98-00 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1971, and from May 1974 to July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's claim for service connection for 
bilateral pes planus.  

This claim was previously presented to the Board in January 
2000, February 2001, and June 2003.  On each occasion, it was 
remanded for additional development.  It has now been 
returned to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  At the time the veteran entered active military service, 
bilateral pes planus, was noted on service entrance 
examinations in September 1963 and November 1973; the pre-
existing disability pes planus did not increase in severity 
during military service.  


CONCLUSION OF LAW

Bilateral pes planus was noted at entry, the presumption of 
soundness does not apply, and the disability was not 
aggravated during service.  38 U.S.C.A. §§ 1110, 1111, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the October 1997 
Statement of the Case, the various Supplemental Statements of 
the Case, the March 2001 RO letter to the veteran notifying 
him of the VCAA, and the Board's prior remands, he has been 
advised of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that the VA would attempt to obtain.  The veteran has 
reported that he receives medical care at the VA medical 
center in Birmingham, AL, and these records were obtained.  
Private medical records have also been obtained from J.W.B., 
M.D., and the Family Medicine Clinic.  The veteran has not 
otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  
Finally, he has been afforded a recent VA medical examination 
in conjunction with his claim; for these reasons, his appeal 
is ready to be considered on the merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes the VA to 
make a decision on a claim before the expiration of the 
period during which the veteran may submit any additional 
evidence necessary to substantiate his claim.  This change 
was made effective from November 9, 2000.  Veterans Benefits 
Act of 2003, P.L. 108-183, § 701 117 Stat. 2651 (December 16, 
2003).  In the present case, the appellant was first sent a 
letter in March 2001 detailing the evidence that was 
necessary to substantiate his claims.  The appellant has had 
over a year since this letter was issued to submit additional 
evidence, and he in fact has done so; therefore, there is no 
indication that further delaying adjudication of the 
appellant's appeal would serve his interests.  

Lastly, the Board has considered the U.S. Court of Appeals 
for Veterans Claims' (Court) holding in Pelegrini v. Principi 
[17 Vet. App. 412 (2004)], in which the Court held that 
38 U.S.C.A. § 5103(a) requires the VA to provide notice to 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  In the present case, the 
RO initially considered the claim on appeal in August 1997, 
prior to the passage of the VCAA and the modifications to 
38 U.S.C. § 5103(a) therein.  Subsequent to that initial 
decision and the passage of the VCAA, the RO provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that the VA would attempt to obtain, as has already 
been discussed above.  Finally, the veteran's claim was 
reconsidered on several occasions, most recently in October 
2003, in light of the additional development performed 
subsequent to May 2000.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

The veteran seeks service connection for bilateral pes 
planus.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304, 3.306 (2003).  As with 
any claim, when there is an approximate balance of positive 
and negative evidence regarding any matter material to the 
claim, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

On pre-induction medical examination in September 1963, the 
veteran was diagnosed with bilateral pes planus, third 
degree.  On a subsequent military medical examination in 
April 1967, prior to his first period of active duty, no pes 
planus or other foot disabilities were noted.  The veteran 
had no complaints of or treatment for pes planus during this 
period, and his May 1971 service separation examination was 
negative for any abnormalities of the feet.  

On his return to active duty in November 1973, bilateral pes 
planus, third degree, was again observed.  His pes planus was 
noted to exist prior to service, but was not considered 
disabling.  May 1977, June 1980, and July 1983 periodic 
medical examinations were negative for any foot disability.  
In November 1979, the veteran was treated for painful feet, 
with a two-week history of soreness.  Objective examination 
revealed "arches almost nil" bilaterally, and minimal 
discomfort on palpation.  Pes planus was noted, and arch 
supports were recommended.  Bilateral pes planus was again 
noted on his April 1985 periodic medical examination.  In May 
1985, he was given new shoe inserts for his bilateral pes 
planus.  The veteran sought treatment for bilateral knee pain 
in June 1988.  At that time bilateral pes planus was 
observed, with "severe hyperpronation, forefoot abduction, 
and hallux valgus."  His forefoot varus was labeled 
"extreme."  He was also seen for a podiatry consultation in 
July 1988, based on a finding by a physical therapist of 
"excessive pronation".  On physical examination, he was 
observed to have bilateral pes planus, with pronation of both 
feet.  According to the report, he was unable to use 
orthopedic shoe devices.  His foot deformity was 
characterized as "mild."  A July 1988 radiographic report 
noted bilateral pes planus, with no other significant 
abnormalities.  In December 1989, the veteran was afforded a 
consultation for knee pain.  His bilateral pes planus was 
again noted.  His arches were observed not to reconstitute 
with toe raises.  An April 1990 periodic medical examination 
noted no disabilities of either foot.  The veteran's April 
1992 service separation medical examination report described 
his bilateral pes planus as "marked."  On his concurrent 
medical history questionnaire, he described his pes planus as 
"improved [with] cushions."  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he or she entered into military 
service except for conditions noted on the entrance 
examination.  The presumption of soundness may be rebutted by 
clear and unmistakable evidence that the disorder existed 
prior to entry into service, and was not aggravated therein.  
38 U.S.C.A. § 1111 (West 2002); see also VAOPGCPREC 3-2003 
(2003).  

The Board notes first that the veteran's bilateral pes planus 
existed prior to service.  Bilateral pes planus, third 
degree, was clearly noted on his September 1963 pre-induction 
medical examination.  A subsequent April 1967 medical 
examination conducted just prior to the veteran's first 
period of active military service did not contain a finding 
of bilateral pes planus, but his May 1971 service separation 
examination was likewise negative for any defects of the 
feet, suggesting his bilateral pes planus was asymptomatic 
during his first active duty service period.  His service 
medical records from that period are negative for any 
complaints or treatment related to his pes planus.  When he 
returned to active military service in November 1973, 
bilateral pes planus, third degree, was again noted on 
service entrance examination.  Because bilateral pes planus 
was clearly noted on both his September 1963 and November 
1973 service entrance examinations, the presumption of 
soundness does not apply.  Although bilateral pes planus was 
not noted on his April 1967 service entrance examination, the 
veteran did not receive treatment for such a disability 
during that period of military service, which ended in June 
1967.  

Nonetheless, while the veteran's bilateral pes planus clearly 
existed prior to military service, service connection may 
still be awarded for a pre-existing disability which is 
aggravated during military service.  38 U.S.C.A. § 1110 (West 
2002).  If evidence is submitted sufficient to demonstrate 
that a veteran's disorder preexisted service and underwent an 
increase in disability during service, it is presumed that 
the disorder was aggravated by service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2003).  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service on the basis of all the evidence 
of record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b) (2003); see Akins v. Derwinski, 1 Vet. App. 228, 
232 (1991).  Also, where there was merely a flare-up of the 
pre-existing condition, with no permanent increase in 
disability, the presumption of aggravation is not applicable.  
See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); see also 
Browder v. Brown, 5 Vet. App. 268, 271 (1993).  

Following service, the veteran received VA outpatient 
treatment for his bilateral pes planus.  A February 1997 
clinical notation reflects ongoing bilateral pes planus, for 
which the veteran used prosthetic shoe inserts.  A November 
1997 VA medical examination was afforded him, and he reported 
an increase in his foot pain during military service.  On 
physical examination, he had bilateral pes planus which was 
marked on the right.  His arch touched the floor on the 
right, whereas on the left there was a 1/2 cm. margin on the 
medial aspect which did not go to the floor.  

Another VA examination in March 1998 confirmed the prior 
diagnoses of bilateral pes planus.  The veteran continued to 
report bilateral foot pain, especially with use.  He used 
corrective inserts in his shoes.  Physical examination 
revealed bilateral pes planus, with arches touching the 
floor.  No varus or valgus deformity was observed, and the 
alignment of his Achilles tendon was good.  Congenital 
bilateral pes planus was diagnosed.  

The veteran was scheduled for a final VA medical examination 
in March 2002, in order to determine if his pre-existing 
bilateral pes planus had been aggravated during military 
service.  The examiner reviewed the claims file and examined 
the veteran in conjunction with his evaluation.  On physical 
examination, the veteran displayed bilateral pes planus, 
right greater than left.  He otherwise had normal range of 
motion of the toes, and normal function of the feet.  There 
was no tenderness or swelling of the feet or ankles.  X-rays 
revealed no bony abnormality of the feet.  In a January 2003 
addendum to the examination report, the VA physician stated 
the veteran's bilateral pes planus was congenital.  
Additionally, the doctor did not believe the severity of the 
veteran's bilateral pes planus "increased beyond the natural 
progression during his active service."  

Privately, the veteran has been treated by J.W.B., M.D.  In a 
November 1997 letter, Dr. B. confirmed the veteran's ongoing 
bilateral pes planus, which resulted in tenderness along the 
medial arches bilaterally.  His foot pain worsened with use, 
although shoe inserts provided him mild relief.  In a 
subsequent January 1998 letter, Dr. B. stated that after 
reviewing the veteran's service medical records, he "was 
clearly treated and evaluated for . . . bilateral pes 
planus."  However, the doctor did not note that bilateral 
pes planus was diagnosed on the veteran's service entrance 
examination.  Dr. B. also did not indicate whether the 
veteran's pes planus underwent an increase in disability 
during military service.  

After reviewing the totality of the medical evidence, the 
Board finds service connection for bilateral pes planus is 
not warranted because it existed prior to service and did not 
increase in severity during service.  As has been noted 
above, the veteran's bilateral pes planus was noted at the 
time of his entrance into military service, and on his return 
to active duty in 1973, but was not considered disabling.  He 
was able to serve over 22 years of active duty despite his 
pes planus.  Admittedly, the veteran did seek treatment on 
several occasions for foot pain, and various military 
examiners described the veteran's pes planus in service as 
"marked" and "extreme", but the evidence does not show an 
over-all increase in severity during military service.  On 
periodic medical examination in April 1990, no disabilities 
of the feet were noted at all.  When the veteran was examined 
for service separation in 1992, his pes planus was 
characterized as "marked", and the examiner did not state 
it was any more severe than the pes planus, third degree, 
diagnosed in 1973.  The U.S. Court of Appeals for Veterans 
Claims (Court) has recognized that third degree pes planus 
is, in and of itself, "a more severe form of pes planus."  
Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (comparing 
third degree pes planus diagnosed in service to second degree 
pes planus noted on service entrance).  Thus, because the 
veteran's initial diagnosis of third degree pes planus is 
recognized as a severe form of the disability, the Board 
finds no indication of an increase in severity where his pes 
planus was described as "marked" on service separation.  

In 2002, the Board remanded the veteran's claim for a medical 
opinion to determine if the veteran's pes planus had 
increased in disability during his military service.  After a 
VA physician examined the veteran and reviewed the entire 
medical record in March 2002, he concluded that the veteran's 
pes planus was congenital and did not "[increase] beyond the 
natural progression during his active service", according to 
the examiner.  The veteran's pes planus was also noted to be 
congenital on VA examination in 1998.  

In support of his claim, the veteran submitted medical 
opinion statements from Dr. J.W.B.  However, Dr. B. only 
confirmed a current diagnosis of bilateral pes planus, a fact 
not disputed by the Board, and noted that this disability had 
been treated during military service.  While the record does 
reflect treatment of the veteran's pes planus during service, 
no evidence has been presented that these instances were 
other than acute and transitory flare-ups of his pes planus.  
In his statements, Dr. B. made no explicit finding that the 
veteran's pre-existing bilateral pes planus had increased in 
disability during military service.  Moreover, as noted, the 
VA physician reviewed the file and, without definitely 
stating whether the disability increased in severity during 
service, he did find specifically that pes planus did not 
increase beyond the natural progression of the disorder 
during service.

The Board finds that the preponderance of the competent 
medical evidence establishes that the veteran's bilateral pes 
planus did not undergo an increase in severity during 
military service, and the presumption of aggravation does not 
apply.  While the veteran was treated on several occasions 
for bilateral foot pain, the evidence suggests these 
incidents were temporary flare-ups of his pre-existing 
disability, with no permanent increase in the severity of 
such a disability.  His bilateral pes planus was described 
similarly as "third degree" on service entrance in 1973 and 
"marked" on service separation in 1992.  

The veteran himself has suggested his bilateral pes planus 
increased in severity during military service.  However, as a 
layperson, his statements regarding medical opinion, 
diagnosis, and etiology are not binding on the Board.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, service connection for bilateral pes planus 
must be denied, as it did not originate during service and 
was not aggravated therein.  Because the preponderance of the 
evidence is against the grant of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for bilateral pes planus is 
denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



